Title: To Benjamin Franklin from John Walsh, 28 May 1779
From: Walsh, John
To: Franklin, Benjamin



Honoured Sir
Fougeres in Britany May the 28th. 1779
With greatest Respect, I take the present Liberty to acquaint you that the prisoners late on board the patience Brig at Brest road, Receiv’d the Honour of your kind and oblidging answer to our Memorial of the 16 March past, attended with the desired Effect, and in consequence, I did Myself the honour (agreable to your desire) to send you an account of the provisions which were Served us by Mr. Riou, from the 1st. September 1778 until the 1st March 1779 with our most Greatfull acknowledgements for your humane Interference on our Behalf.— Believe me Sir, it is with the greatest Reluctance that I now find meself oblidged to Renew my complaints of the Harsh treatment I undeservedly Receiv’d from Mr. Riou of Brest, that Gentelman not being contented with having wrongfully used every Means in his power to Enrich himself by treating us in the Manner I had the honour to Inform you by my letter of the 2 Ult, he, trew Malicious Motives and contrary to the long Established Custom of Exchangeing Such commanders or officers of Kings Ships, or vessells, who might have Been made prisoners of War, as Soon or Sooner than the crews who formerly Served under Such commanders or officers.— Deprived me of Returning to England with Seventy two of the Drakes late crew, who were the 9th ult sent to Nantez there to embark in a carteel.— The consequence of my being seperateed from many of them as being necessary Witnesses on my Court Martial may be fatal to me, and furnishes me with Motives Sufficient to Justify the present Liberty I take of most humblely Requesting that your Excellency be most gratiously pleased to allow me with four others of my late Crew, whose names are here annexed the Liberty to Return to England as Soon as possible where I shall use my outmost Endeavours to get you as many Americans Returned for us, I have Wrote Mr. Stephens Secy. of the Admiralty for that purpose and am in hopes [torn: I?] may not be Refused that favour. Your Secretarys Name not being known to me is the cause of my thus Writeing Directly to your Excellency, who I hope will Excuse the Liberty, and Regard with a propitious Eye the very unhappy Situation of him who is with the greatest Respect and Veneration Honoured Sir Your very obedt: and humble Servt &.
John Walshlate Master of the Drake—
I beg leave to Remind your Excellency that there are here and it environs between 70 & 80 prisoner to the american arms—
  Peoples Names whom the late commdng. officer of the Drake begs to be allowed to go to England with him a soon as possible for the purpose of giving Testimony at a Court Martial how said Sloop Drake was taken and the Diffence she had made on the 24th April 1778
Mr. Thomas Wilkinson pilotWm. Sweeny Quarter Mastr.John Butcher Do—James Hays—To His Excellency the Honorable Docter Bengamin Franklin.—one of the commissioners from the united states of America at Paris

 
Addressed: To / His Excellency The Honorable Doct. / Bengamin Franklin—one of the / Commissioners from the united states / of America / a Paris
